DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2022 and 03/01/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 11,243,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of US Patent No. 11,243,625 as shown in the following table and the discussion thereafter. 

Current Application
US Patent No. 11,243,625
1. A display device comprising: 
a display panel including a first region and a second region spaced apart from the first region in a first direction; 
5. The display device of claim 1, wherein the display panel further comprises a light-emitting element layer disposed in the first region and an encapsulation layer sealing the light emitting element layer
a driving circuit disposed on the second region; 

sensors disposed on the display panel and overlapping the first region; and 
lines disposed on the display panel and electrically connected to the sensors, respectively, and extending from the sensors toward the second region, 
wherein: 
the lines comprise first lines and second lines; 
the first lines and the second lines are spaced apart from each other in a second direction crossing the first direction with the driving circuit interposed therebetween; 
9. The display device of claim 1, wherein the first lines and the second lines are symmetrical with respect to the driving circuit.

a first line of the first lines closest to the second lines has a first bent portion bent toward the second lines and a first extended portion extending along the first direction; 

a second line of the second lines closest to the first lines has a second bent portion bent is toward the first lines and a second extended portion extending along the first direction; 

the first bent portion and the second bent portion are disposed between the driving circuit and the light-emitting layer; and 
the first extended portion and the second extended portion spaced apart from each other with the driving circuit interposed therebetween.

           1. A display device comprising:
            a display panel including a first region and a second region spaced apart from the first region in a first direction, and including a light-emitting element layer disposed in the first region and an encapsulation layer sealing the light-emitting element layer;
        

    a driving circuit disposed on the second region and providing an electrical signal for controlling the light-emitting element layer;
            sensors disposed on the display panel and overlapping the first region; and
            lines disposed on the display panel and electrically connected to the sensors, respectively, and extending from the sensors toward the second region, wherein,

            the lines comprise first lines and second lines,
            the first lines and the second lines are spaced apart from each other in a second direction crossing the first direction with the driving circuit interposed therebetween,
            the first lines and the second lines are symmetrical with respect to the driving circuit,
            


          a first line of the first lines closest to the second lines has a first bent portion bent in the second direction toward the second lines and a first extended portion extending along the first direction,
          a second line of the second lines closest to the first lines has a second bent portion bent in the second direction toward the first lines and a second extended portion extending along the first direction,
          the first bent portion and the second bent portion are disposed between the driving circuit and the light-emitting layer, and
          the first extended portion and the second extended portion spaced apart from each other with the driving circuit interposed therebetween.


Claims 2-4 of the present application corresponds to claims 2-4 of US Patent No. 11, 243,625.
Claims 6-7 of the present application corresponds to claim 5 of US Patent No. 11, 243,625.
Claim 8 of the present application corresponds to claim 6 of US Patent No. 11, 243,625.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2015/0130760, hereinafter “Kim”) in view of Park et al. (US. Pub. No. 2010/0013805, hereinafter “Park”), further in view of Tang et al. (US. Pub. No. 2009/0058774, hereinafter “Tang”).
As to claim 1, Kim discloses a display device [figure 14, “1000”, paragraph 22, an image may be displayed in the active region AA] comprising: 
a display panel [figure 14, display panel of “1000”] including a first region [figure 2, “AA”] and a second region [figure 2, “UA” spaced apart from “AA”] spaced apart from the first region in a first direction; 
sensors [figure 2, “310” and “320”] disposed on the display panel and overlapping the first region; and 
lines disposed on the display panel and electrically connected to the sensors, respectively, and extending from the sensors toward the second region [figure 2, lines disposed on the panel and electrically connected to “310” and “320”], 
wherein: 
the lines comprise first lines [figure 2, half lines “400” electrically connected to some first sensor “310”] and second lines [figure 2, other half lines “400” electrically connected to remaining first sensor “310”]; 
the first lines and the second lines are spaced apart from each other in a second direction crossing the first direction [figure 2, first lines and second lines are spaced apart from each other in the horizontal direction crossing the vertical direction by the center line]; 
a first line of the first lines closest to the second lines has a first bent portion bent toward the second lines [figure 2, first line next to the center line closest to the second lines has a first bent portion bent toward the second lines] and a first extended portion extending along the first direction [figure 2, first vertical portion extending along the first direction]; 
a second line of the second lines closest to the first lines has a second bent portion bent toward the first lines [figure 2, second line next to the center line closest to the first lines has a second bent portion bent toward the first lines] and a second extended portion extending along the first direction [figure 2, second vertical portion extending along the first direction].
Kim does not disclose a driving circuit disposed on the second region; 
the first bent portion and the second bent portion are disposed between the driving circuit and the light-emitting layer; and 
the first extended portion and the second extended portion spaced apart from each other with the driving circuit interposed therebetween.
Park teaches a display device comprising a driving circuit disposed on the second region [figure 1, driver “90” disposed between first lines (lines on the left) and second lines (lines on the right), paragraph 25]; 
a first bent portion and a second bent portion are disposed between a driving circuit and a light-emitting layer [figure 1, the bent portions of “62” are disposed between driving circuit “90” and light-emitting layer “20” (pixel region)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim to comprise a driving circuit disposed on the second region; the first bent portion and the second bent portion are disposed between the driving circuit and the light-emitting layer, as taught by Park, since it is a use of known technique to improve similar display devices in the same way.
Kim, as modified by Park, does not disclose the first extended portion and the second extended portion spaced apart from each other with the driving circuit interposed therebetween.
Tang teaches a display device wherein a first extended portion and a second extended portion spaced apart from each other with a driving circuit interposed therebetween [figure 2A, first lines disposed on the left side of each driving circuit “271” and second lines disposed on the right side of each driving circuit “271”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim to have the first extended portion and the second extended portion spaced apart from each other with the driving circuit interposed therebetween, as taught by Tang, since it is a use of known technique to improve similar display devices in the same way.
As to claim 2, Kim, as modified by Park and Tang, discloses the display device of claim 1, wherein: 
the sensors comprise first sensors arranged along the first direction [Kim, figure 2, a plurality of first sensors “310” arranged along a first direction], and second sensors arranged along the second direction [Kim, figure 2, a plurality of second sensors “320” arranged along a second direction crossing first sensors “310”];
the lines further comprise third lines [Kim, figure 2, left side lines “400” electrically connected to some second sensors “320”] and fourth lines [Kim, figure 2, right side lines “400” electrically connected to remaining second sensors “320”];
the first lines [Kim, figure 2, half lines “400” electrically connected to some second sensor “320”] are electrically connected to some second sensors of the second sensors, respectively;
the second lines [Kim, figure 2, other half lines “400” electrically connected to remaining second sensor “320”] are electrically connected to remaining second sensors of the second sensors, respectively;
the third lines [Kim, figure 2, left side lines “400” electrically connected to some first sensors “310”] are electrically connected to some first sensors of the first sensors, respectively; and 
the fourth lines [Kim, figure 2, right side lines “400” electrically connected to remaining first sensors “310”] are electrically connected to a remaining first sensor of the first sensors, respectively.
As to claim 3, Kim, as modified by Park and Tang, discloses the display device of claim 2, wherein the some first sensors and the remaining first sensors are sequentially arranged along the first direction [Kim, figure 2, “310” and the remaining “310” are sequentially arranged].
As to claim 4, Kim, as modified by Park and Tang, discloses the display device of claim 2, wherein a number of the some first sensors and a number of the remaining first sensors are the same, and the number of the some second sensors and number of the remaining second sensors are the same [Kim, figure 2, number of “310” and number of remaining “310” are the same, number of “320” and number of remaining “320” are the same].
As to claim 5, Kim, as modified by Park and Tang, discloses the display device of claim 1, wherein the display panel further comprises a light-emitting element layer disposed in the first region [Kim, figure 10, OLED is formed on layer “710”, paragraph 70] and an encapsulation layer sealing the light-emitting element layer [Kim, figure 10, substrate “720” performs the function of an encapsulation substrate for encapsulation on the OLED, paragraph 70].
As to claim 6, Kim, as modified by Park and Tang, discloses the display device of claim 5, wherein the sensors are disposed directly on the encapsulation layer [Kim, figure 10, “310” and “320” are disposed on “720”].
As to claim 8, Kim, as modified by Park and Tang, discloses the display device of claim 1, wherein a first distance between the first bent portion and the second bent portion is less than a second distance between the first extended portion and the second extended portion [Kim, figure 2, the first distance tween the first bent portion and the second bent portion is less than the second distance between the first extended portion and the second extended portion connecting to the sensors].
As to claim 9, Kim, as modified by Park and Tang, discloses the display device of claim 1, wherein the first lines and the second lines are symmetrical with respect to the driving circuit [Park, figure 1, first lines and second lines are symmetrical with respect to “90”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 10, see the above discussions of claims 1 and 8.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park, further in view of Tang, as applied to claim 1 above, further in view of Kang et al. (US. Pub. No. 2014/0069796, hereinafter “Kang”).
As to claim 7, Kim, as modified by Park and Tang, discloses the display device of claim 1.
Kim, as modified by Park and Tang, does not disclose wherein the sensors have a mesh shape.
Kang teaches a display device wherein first sensors and second sensors have a mesh shape [figure 1, first sensors “50” and second sensors “60” have a mesh shape, paragraph 33].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim to have the first sensors and the second sensors have a mesh shape, as taught by Kang, in order to reduce the possibility of and/or prevent the sensing electrodes from being visualized (Kang, paragraph 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622